The Chiee Justice
delivered the opinion of the court:
The relator was convicted of petty larceny and was clearly entitled to a trial by jury, which he did not have and could not get at the time that he was tried in the Police Court. It is claimed by counsel for the Government that petty larceny is one of the petty offenses that existed at the time of the adoption of the Constitution, in which case the defendant was not entitled to a trial by jury. The offense of petty larceny was never regarded at common law as a petty offense, but on the contrary as a felony, and not long since was punishable by death in England. It was always triable by jury.
This case comes within the ruling of the court at the present term in the case of in re Addison Day and also within the ruling of the court in the case of Herzog, just decided.

The relator is discharged.